DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VIBRATION MOTOR WITH SYMMETRIC MAGNET GROUPS

Claim Objections
Claim 6 is objected to because of the following informalities:  In claim 6, line 7, “four magnets” should be --   fourth magnet  --.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (CN 109347295 A).
As to claim 1, Ma shows (FIG. 2, 3 and 5) A vibration motor (para[0013]) comprising: 
a housing 1 with a receiving space (para[0057]); 
a vibrator 2 received in the receiving space, the vibrator 2 comprising a magnetic circuit unit 221 for vibration; and 
a stator 3 received in the receiving space, the stator 3 comprising a coil 32 configured to drive the magnetic circuit unit 221 to vibrate; the coil 32 having a winding plane perpendicular to a vibration direction X of the vibrator 2 (coil 32 has same shape as coil of the application), (FIG. 5):

    PNG
    media_image1.png
    777
    1252
    media_image1.png
    Greyscale

wherein the magnetic circuit unit 221 comprises a first magnet group 221A,221B,221C disposed at one side of the coil 32 and a second magnet group 221D,221E,221F disposed at the other side of the coil 32; 
the first magnet group 221A,221B,221C and the second magnet group 221D,221E,221F are symmetrically arranged and each comprise a plurality of magnets arranged along the vibration direction X of the vibrator 2 and magnetized in a direction perpendicular to the vibration direction X of the vibrator 2; and 
magnetization directions of two adjacent magnets in the vibration direction X of the vibrator 2 are reverse to each other, and magnetization directions of the magnets oppositely arranged in the first magnet group 221A,221B,221C and second magnet group 221D,221E,221F are reverse to each other (para[0052]).
As to claim 2/1, Ma further shows (FIG. 5 above and FIG. 3): 

    PNG
    media_image2.png
    896
    1384
    media_image2.png
    Greyscale

the magnetic circuit unit 221 further comprises a magnetically conductive frame 24 fixedly connected with the magnets, the magnetically conductive frame 24 includes a first magnetically conductive plate 24A attached to the first magnet group 221A,221B,221C and a second magnetically conductive plate 24B attached to the second magnet group 221D,221E,221F, the first magnetically conductive plate 24A is disposed on a side of the first magnet group 221A,221B,221C away from the second magnet group 221D,221E,221F, and the second magnetically conductive plate 24B is disposed on a side of the second magnet group 221D,221E,221F away from the first magnet group 221A,221B,221C (para[0054]).
As to claim 3/2/1, Ma further shows (FIG. 3 and 5 above) the vibrator 2 further comprises a weight 21 in which the magnetic circuit unit 221 is mounted, the weight 21 is suspended in the receiving space, the weight 21 comprises two long side walls 21A,21B spaced apart and parallel to each other and two short side walls 21C,21D arranged at two ends of the long side walls 21A,21B and connecting the two long side walls 21A,21B, the long side walls 21A,21B and the short side walls 21C,21D are connected end to end to form a receiving cavity, and the magnetically conductive frame 24 and the coil 32 are received in the receiving cavity (mass block 21 para[0050]).
As to claim 4/3/2/1, Ma further shows (FIG. 3 and 5 above) the first magnetically conductive plate 24A is sandwiched between the first magnet group 221A,221B,221C and one of the long side walls 21A, and the second magnetically conductive plate 24B is sandwiched between the second magnet group 221D,221E,221F and the other of the long side walls 21B.
As to claim 6/3/2/1, Ma further shows (FIG. 3 and 5 above) the first magnet group 221A,221B,221C comprises a first magnet 221A, a second magnet 221B and a third magnet 221C arranged sequentially in the vibration direction X, wherein the magnetization direction of the first magnet 221A is opposite to that of the second magnet 221B, and the magnetization direction of the first magnet 221A is the same as that of the third magnet 221C; the second magnet group 221D,221E,221F comprises a fourth magnet 221D, a fifth magnet 221E and a sixth magnet 221F arranged sequentially in the vibration direction X, wherein the magnetization direction of the fourth magnet 221D is opposite to that of the fifth magnet 221E, and the magnetization direction of the four magnets 221D is the same as that of the sixth magnet 221F.
As to claim 7/6/3/2/1, Ma further shows (FIG. 3 and 5 above) the first magnet 221A and the fourth magnet 221D are directly opposite to each other and have opposite magnetization directions; the second magnet 221B and the fifth magnetic magnet 221E are directly opposite to each other and have opposite magnetization directions; the third magnet 221C and the sixth magnet 221F are directly opposite to each other and have opposite magnetization directions.
As to claim 9/3/2/1, Ma further shows (FIG. 3 and 5 above) the vibration motor further comprises an elastic member 23 which is fixed to the weight 21 at one end and is fixed to the housing 1 at the other end, thereby suspending the vibrator 2 in the receiving space (para[0051]).
As to claim 10/3/2/1, Ma further shows (FIG. 3 and 5 above) the vibration motor further comprises two elastic members 23, the weight 21 comprises two ends 21C,21D in the vibration direction X, one of the elastic members 23 is fixed to one end of the weight 21 and the housing 1, and the other one of the elastic members 23 is fixed to the other end of the weight 21 and the housing 1, thereby suspending the vibrator 2 in the receiving space (para[0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 109347295 A) in view of OI (US 2019/0052160).
As to claim 5/3/2/1, Ma was discussed above with respect to claim 3 except for the short side walls are recessed at opposite ends in a height direction of the housing to form notches, and the vibration motor further comprises limiting blocks corresponding to the notches, the limiting blocks are fixedly connected with the housing, and the notches cooperate with the limiting blocks to limit the displacement amount of the vibrator in the vibration direction.
OI shows (FIG. 11-12) the short side walls are recessed at opposite ends in a height direction of the housing 102 to form notches 512A, and the vibration motor further comprises limiting blocks 1022A corresponding to the notches 512A, the limiting blocks 1022A are fixedly connected with the housing, and the notches 512A cooperate with the limiting blocks 1022A to limit the displacement amount of the vibrator 5 in the vibration direction (para[0083],[0085], the recessed notches being shorter protrusions 512A than in other embodiments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight 21 of Ma to have the short side walls are recessed at opposite ends in a height direction of the housing 1 to form notches 512A, and the vibration motor further comprises limiting blocks 1022A corresponding to the notches 512A, the limiting blocks 1022A are fixedly connected with the housing 1, and the notches 512A cooperate with the limiting blocks 1022A to limit the displacement amount of the vibrator 2 in the vibration direction X as taught by OI, for the advantageous benefit of restricting the movement of the vibrator 2 to prevent a break of the elastic member 23 due to excessive movement as taught by OI (para[0085]).

Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 109347295 A) in view of Chen (CN 206524745 U).
As to claim 8/7/6/3/2/1, Ma was discussed above with respect to claim 7 except for the magnetic circuit unit further comprises a third magnet group fixed to the short side walls, the third magnet group comprises a seventh magnet and an eighth magnet arranged oppositely, the seventh magnet and the eighth magnet are magnetized in a direction parallel to the vibration direction of the vibrator such that the seventh magnet and the eighth magnet have opposite magnetization directions.
Chen shows (FIG. 7) the magnetic circuit unit further comprises a third magnet group 217b,218b fixed to the short side walls, the third magnet group 217b,218b comprises a seventh magnet 217b and an eighth magnet 218b arranged oppositely, the seventh magnet 217b and the eighth magnet 218b are magnetized in a direction parallel to the vibration direction of the vibrator such that the seventh magnet 217b and the eighth magnet 218b have opposite magnetization directions (para[0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrator 2 of Ma to have the magnetic circuit unit further comprises a third magnet group 217b,218b fixed to the short side walls, the third magnet group 217b,218b comprises a seventh magnet 217b and an eighth magnet 218b arranged oppositely, the seventh magnet 217b and the eighth magnet 218b are magnetized in a direction parallel to the vibration direction of the vibrator such that the seventh magnet 217b and the eighth magnet 218b have opposite magnetization directions as taught by Chen, for the advantageous benefit of enhancing the driving force for driving the weight 21 to vibrate as taught by Chen (para[0054]:16-20).
As to claim 11/1, Ma was discussed above with respect to claim 1 and Ma further shows (FIG. 4) the stator 3 further comprises a shaft 311 fixedly connected to the coil 32 and two brackets 312 fixed at opposite ends of the shaft 311 respectively, and the coil 32 is fixedly connected to the housing 1 and sleeved on the shaft 311 (para[0047]).
Ma does not show the shaft is a soft magnet.
Chen shows (FIG. 2) the core 321 is a soft magnet (para[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrator 2 of Ma to have the shaft 311 is a soft magnet as taught by Chen, for the advantageous benefit of having the soft magnet 311 be magnetized when the coil 32 is energized to push the weight 21 to vibrate as taught by Chen (para[0048]:4-16).
As to claim 12/11/1, Ma in view of Chen was discussed above with respect to claim 11 and Ma further shows (FIG. 4 as modified above) at least one of the two brackets 312 is provided separately from the soft magnet 311 (the end blocks 312 are described as separate from the shaft 311 para[0047],[0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832